Citation Nr: 0504611	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
surgical fusion of the left wrist, rated 40 percent 
disabling.

2.  Entitlement to an increased evaluation for left radial 
nerve damage, rated 20 percent disabling.

3.  Entitlement to an increased evaluation for status post 
fusion of the metatarsal phalangeal and interphalangeal 
joints of the left thumb, rated 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lawrence D. Hasseler, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to September 
1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the initial review of this appeal, in October 2002 and 
pursuant to regulations then in effect, see 38 C.F.R. § 19.9 
(2003), the Board directed additional development of the 
veteran's claim.  The Board notified the veteran of the 
additional development in a January 2003 letter.  the U.S. 
Court of Appeals For The Federal Circuit's decision in 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), significantly 
altered the Board's authority to conduct additional 
development and held that, absent a waiver by the claimant, 
the Board could not consider new evidence not initially 
considered by the Agency of Original Jurisdiction, in this 
case, the RO.  In August 2003, and in compliance with DAV, 
the Board remanded the case to the RO for additional 
development and consideration of the evidence developed by 
the Board.  The RO completed the additional development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.  The Board notes no record of a 
response to the May 2004 supplemental statement of the case 
(SSOC) by either the veteran or his attorney.

The Board notes that the May 2004 rating decision granted 
TDIU, effective April 14, 2003.  In light of the full grant 
of benefits, the Board considers this issue as no longer 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Unfortunately, the prior remand notwithstanding, this case 
still is not ready for further appellate review.  The 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), became effective after the 
veteran filed his claim in 1998.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.

The Board notes no record in the case file of the requisite 
VCAA notice letter having been provided the veteran.  The 
only reference in the case file to the VCAA notice 
requirements is the May 2004 SSOC, which contains them.  
Reliance on a listing of the VCAA notice elements in a SOC or 
SSOC does not meet the criteria set forth by the Court Of 
Appeals For Veterans Claims in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file as 
concerns the issues of this appeal and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence VA will obtain on his behalf.

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SSOC in light of all 
the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



